J. S53044/17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                   v.                    :
                                         :
ROBERT KANE,                             :          No. 803 EDA 2016
                                         :
                        Appellant        :


                 Appeal from the Order, February 12, 2016,
            in the Court of Common Pleas of Philadelphia County
              Criminal Division at No. CP-51-CR-0006611-2015


BEFORE: BENDER, P.J.E., OLSON, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:               FILED OCTOBER 25, 2017

      Robert Kane appeals the February 12, 2016 order of the Court of

Common Pleas of Philadelphia County that granted the Commonwealth’s

motion to revoke appellant’s bail.

      The trial court provided the following factual and procedural history:

                  Appellant . . . appeals this Court’s judgment
            regarding the revocation of his bail in connection
            with his charges for Rape by Forcible Compulsion,
            18 Pa.C.S.A. § 3121(a)(1), Involuntary Deviate
            Sexual Intercourse (IDSI) by Forcible Compulsion,
            18 Pa.C.S.A. § 3123(a)(1), Aggravated Indecent
            Assault Without Consent, 18 Pa.C.S.A. § 3125(a)(1),
            Unlawful Contact with a Minor – Sexual Offenses,
            18 Pa.C.S.A. § 6318(a)(1), Endangering Welfare of
            Children, 18 Pa.C.S.A. § 4304(a)(1), Corruption of
            Minors, 18 Pa.C.S.A. § 6301(a)(1)(i), Indecent
            Assault Person Less than 13 Years of Age,
            18 Pa.C.S.A. § 3126(a)(7), Indecent Exposure,
            18 Pa.C.S.A. § 3127(a), and Simple Assault – Victim
J. S53044/17


          under 12, Defendant 18 or Older, 18 Pa.C.S.A.
          § 2701(b)(2). . . . .

          PROCEDURAL HISTORY

          . . . . On June 29, 2015, the Honorable Judge James
          Lynn raised [a]ppellant’s bail to $800,000.        On
          February 12, 2016, this Court granted the
          Commonwealth’s motion to revoke [a]ppellant’s bail.
          Appellant filed a timely notice of appeal on March 14,
          2016.     On March 16, 2016, this Court ordered
          [a]ppellant pursuant to Pa.R.A.P. 1925(b) to file with
          the Court a Concise Statement of Matters
          Complained of on Appeal.           On April 4, 2016,
          [a]ppellant filed a Statement of Errors Complained of
          on Appeal. . . .

          ....

          FACTS

                On June 29, 2015, the Honorable Judge James
          Lynn raised [a]ppellant’s bail to $800,000 at a
          preliminary hearing. The Commonwealth provides
          allegations that include that [a]ppellant first sexually
          abused Complainant when she was six years old and
          continued until she turned ten. [Appellant] orally,
          vaginally and anally raped her. Appellant put his
          mouth on Complainant’s vagina, put his fingers
          inside her vagina, forced her to perform oral sex on
          him and put his penis in her anus. He also would
          touch her breasts and show her a picture of a naked
          female teenager he claimed was her older sister. At
          the preliminary hearing, Complainant, now an
          eleven-year-old girl, testified in detail to the abuse
          she incurred from [a]ppellant. Additionally, other
          family members, specifically Complainant’s cousin,
          reported inappropriate sexual comments directed at
          her from [a]ppellant. Once the assigned detective
          went to [a]ppellant’s home, he encountered
          [a]ppellant and children present in their house in
          their underwear. On February 12, 2016, this Court
          heard the Commonwealth’s motion to revoke bail.
          Appellant argued that he has no prior record and


                                   -2-
J. S53044/17


            requested   house     arrest  and   GPS.      The
            Commonwealth asserted that because the charged
            crimes are alleged to have happened in the home,
            there is no way that electric monitoring would be
            able to resolve the issue of safety.    This Court
            subsequently granted the Commonwealth’s motion to
            revoke [a]ppellant’s bail.

Trial court opinion, 12/21/16 at 1-3 (citations to record omitted).

      Before this court, appellant raises the following issue for our review:

“Did the [trial] court err in revoking appellant’s bail without any evidence

that appellant was a danger to society pursuant to Article I Section 14 of the

Pennsylvania Constitution, except for the present charge?” (Appellant’s brief

at 3 (capitalization omitted).)

      On January 4, 2017, this court issued an order that directed appellant

to show cause within ten days of the date of the order why his appeal should

not be quashed as interlocutory. On January 17, 2017, appellant responded

and stated that he had not appealed a final order but had appealed a bail

revocation which should be treated as a petition for review of a decision of a

governmental unit under Chapter 15 of the Pennsylvania Rules of Appellate

Procedure and should not be quashed.

            An order relating to bail is subject to review pursuant
            to Chapter 15 of the Pennsylvania Rules of Appellate
            Procedure. Pa.R.A.P. 1762(b)(2); Commonwealth
            v. Heiser, 330 Pa.Super. 70, 478 A.2d 1355, 1356
            n.1 (1984). If an appeal is taken improvidently from
            an order of a government unit, the papers related to
            that appeal shall be regarded and acted upon as a
            petition for review. Pa.R.A.P. 1503. Any court of the
            unified judicial system of the Commonwealth is
            considered a “government unit.” Pa.R.A.P. 102.


                                     -3-
J. S53044/17



Commonwealth v. Jones, 899 A.2d 353, 354 n.1 (Pa.Super. 2006).

      As in Jones, appellant filed a notice of appeal from an order regarding

his bail, here the revocation of bail. We will regard the appeal as a petition

for review pursuant to Chapter 15 of the Pennsylvania Rules of Appellate

Procedure.

      Appellant contends that the trial court erred when it revoked his bail

because there was no evidence that he posed a danger to society other than

the current charges.

      This court’s standard of review in bail cases is whether the trial court

abused its discretion. This court will only reverse if the trial court did not

properly apply the law, the judgment rendered is manifestly unreasonable,

or the decision is the result of partiality, bias, or ill will. Commonwealth v.

Bishop, 829 A.2d 1170, 1172 (Pa.Super. 2003).

      Article 1, Section 14 of the Pennsylvania Constitution provides:

             All prisoners shall be bailable by sufficient sureties,
             unless for capital offenses or for offenses for which
             the maximum sentence is life imprisonment or
             unless no condition or combination of conditions
             other than imprisonment will reasonably assure the
             safety of any person and the community when the
             proof is evident or presumption great; and the
             privilege of the writ of habeas corpus shall not be
             suspended, unless when in case of rebellion or
             invasion the public safety may require it.

Pa.Const. Art. 1 § 14.




                                      -4-
J. S53044/17


      First, appellant asserts that the trial court abused its discretion when it

granted the Commonwealth’s motion after the Commonwealth’s attorney

incorrectly stated that appellant was still living in the home of the alleged

victim, his stepdaughter.       Appellant asserts that he was living with his

mother.       However, when a detective visited appellant’s home, he found

appellant      and    several    children    present    in    their     underwear.

(Commonwealth’s “Motion to Revoke Bail under Seection [sic] 14 of Article I

of the Pennsylvania Constitution,” 2/11/16 at 2, ¶4.)             The trial court

reasoned that house arrest or a GPS device would not assure the safety of

any individual who set foot in appellant’s home.             (Trial court opinion,

12/21/16 at 4.)      That would be true whether appellant was living at his

residence or with his mother.       On this point, this court finds no abuse of

discretion.

      Similarly, appellant asserts that the trial court abused its discretion

when it revoked bail. Appellant argues that because he has no prior record,

there is no independent evidence of abuse other than the victim’s testimony,

and he could be placed under house arrest at his mother’s residence, there

was no need to revoke bail.

      In its opinion, the trial court explained:

               So in addition to the safety of Complainant, the
               safety of society was properly considered in this
               Court’s decision.

                     Additionally, this Court considered the strength
               of the Commonwealth’s case and prior bail increase


                                       -5-
J. S53044/17


            of [a]ppellant.     The Commonwealth provided a
            wealth of evidence at the preliminary hearing by way
            of Complainant’s testimony. Complainant was able
            to provide a detailed description of the abuse that
            occurred. Following this evidence, Judge Lynn raised
            [a]ppellant’s bail to $800,000.      The nature and
            seriousness of the offense and the strength of the
            case against [a]ppellant raises a flight risk concern.
            Although [a]ppellant had no prior record, there was
            sufficient evidence to deem [a]ppellant as a danger
            to society. Therefore, since there is no combination
            of circumstances which could protect the community
            and guarantee [a]ppellant’s appearance at trial, this
            Court     was    proper   when    it    granted    the
            Commonwealth’s motion to revoke bail.

Id. at 4.

      Based on this reasoning, this court finds that the trial court did not

abuse its discretion when it granted the motion to revoke bail.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 10/25/2017




                                    -6-